     Case 2:20-cv-02061-KJM-JDP Document 19 Filed 07/20/21 Page 1 of 2

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
     GERARDO HERNANDEZ,                              )     No. 2:20-cv-02061-KJM-JDP
12                                                   )
                    Plaintiff,                       )     STIPULATION FOR CONTINUANCE OF
13                                                   )     STATUS (PRETRIAL SCHEDULING)
            vs.                                      )     CONFERENCE; ORDER
14                                                   )
     WELCOME SACRAMENTO LLC dba                      )
15   COURTYARD BY MARRIOTT                           )     Date:         August 5, 2021
     SACRAMENTO CAL-EXPO, et al.,                    )     Time:         2:30 p.m.
16                                                   )     Courtroom:    3
                                                     )
17                  Defendants.                      )
                                                     )     Chief District Judge Kimberly J. Mueller
18                                                   )
                                                     )
19                                                   )
                                                     )
20
21          WHEREAS, a Status (Pretrial Scheduling) Conference (ECF Doc. No. 17) is currently
22   scheduled in this matter for August 5, 2021 at 2:30 p.m.
23          WHEREAS, Plaintiff Gerardo Hernandez (“Plaintiff”), and Defendants, Welcome
24   Sacramento LLC dba Courtyard by Marriott Sacramento Cal-Expo, and Hotel Circle GL, LLC
25   (“Defendants,” and together with Plaintiff, “the Parties”), are waiting the result of Defendants’
26   pending motion to dismiss complaint (ECF Doc. No. 8), and desire to conserve attorney’s fees
27   which would be incurred attending the Status (Pretrial Scheduling) Conference while the
28   motion is still pending, and to conserve Court resources;


     STIPULATION FOR CONTINUANCE OF STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER


                                                  Page 1
     Case 2:20-cv-02061-KJM-JDP Document 19 Filed 07/20/21 Page 2 of 2

 1          NOW, THEREFORE, the Parties, by and through their respective counsel, stipulate to
 2   a continuance of the Status (Pretrial Scheduling) Conference currently set for August 5, 2021
 3   to a date at the Court’s convenience after the pending motion to dismiss complaint is decided.
 4
 5   Dated: July 12, 2021                                  MOORE LAW FIRM, P.C.
 6
 7                                                         /s/ Tanya E. Moore
                                                           Tanya E. Moore
 8                                                         Attorney for Plaintiff,
                                                           Gerardo Hernandez
 9
10
     Dated: July 12, 2021                                  STILLMAN & ASSOCIATES
11
12                                                         /s/ Philip H. Stillman
                                                           Philip H. Stillman
13
                                                           Attorneys for Defendants,
14                                                         Welcome Sacramento LLC dba Courtyard
                                                           by Marriott Sacramento Cal-Expo, and
15                                                         Hotel Circle GL, LLC
16
                                                 ORDER
17
18          The parties having so stipulated and good cause appearing,
19          IT IS HEREBY ORDERED that the Status (Pretrial Scheduling) Conference currently
20   set for August 5, 2021 is continued to November 18, 2021. The parties must their Joint Status
21   Report no later than fourteen days prior to the conference.
22          IT IS SO ORDERED.
23   DATED: July 19, 2021.
24
25
26
27
28


     STIPULATION FOR CONTINUANCE OF STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER


                                                  Page 2
